           Case 1:17-vv-00611-UNJ Document 40 Filed 11/01/18 Page 1 of 7




    In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                       Filed: August 30, 2018

*************************
CYNTHIA PITTMAN,                            *
                                            *
                       Petitioner,          *       No. 17-611v
v.                                          *       Special Master Sanders
                                            *
SECRETARY OF HEALTH                         *       Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                         *       Vaccine; Pneumovax Vaccine; Bilateral
                                            *       Shoulder Pain; Rash
                       Respondent.          *
*************************
David J. Schexnaydre, Schexnaydre Law Firm, LLC, Mandeville, LA, for Petitioner.
Voris E. Johnson, Jr., United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On May 8, 2017, Cynthia Pittman (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012).
Petitioner alleged that the influenza (“flu”) and Pneumovax vaccines she received on November
18, 2015, caused her to suffer bilateral arm and shoulder pain and a rash. See Stip. at 1, ECF No.
32. Petitioner further alleged that she experienced the residual effects of her injury for more than
six months. Id.

        On August 30, 2018, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stip. at 2. Respondent denies that the flu vaccine
caused Petitioner’s alleged bilateral arm and shoulder pain and rash, or any other injury. Id.
Respondent also notes that the Pneumovax vaccine is not contained in the Vaccine Injury Table.
Id. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.



1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule 18(b), each
party has 14 days within which to request redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential;
or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
              Case 1:17-vv-00611-UNJ Document 40 Filed 11/01/18 Page 2 of 7



        The parties stipulate that Petitioner shall receive the following compensation:

                  A lump sum of $45,000.00 in the form of a check payable to [P]etitioner,
                  Cynthia Pittman. This amount represents compensation for all
                  damages that would be available under 42 U.S.C. § 300aa-15(a).

Stip. at 2.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.

                                                      s/Herbrina D. Sanders
                                                      Herbrina D. Sanders
                                                      Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
            Case 1:17-vv-00611-UNJ Document 40 Filed 11/01/18 Page 3 of 7



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
CYNTHIA PITTMAN,                          )
                                          )
                  Petitioner,             )
                                          )   No. 17-611V (ECF)
v.                                        )   Special Master Sanders
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                                          STIPULATION

       The parties hereby stipulate to the following matters:

       1.       Cynthia Pittman (“petitioner”) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine

Program”). The petition seeks compensation for injuries sustained following petitioner’s receipt

of an influenza (“flu”) vaccine and a Pneumovax (adult pneumococcal) vaccine, of which only

the flu vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a).

       2.       Petitioner received flu and Pneumovax vaccines on November 18, 2015.

       3.       The vaccines were administered within the United States.

       4.       Petitioner alleges that she subsequently suffered bilateral arm and shoulder pain

and rash, which petitioner alleges was caused-in-fact by her receipt of the above-mentioned

vaccines. Petitioner further alleges that she experienced the residual effects of her injury for

more than six months.

       5.       Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her condition.
            Case 1:17-vv-00611-UNJ Document 40 Filed 11/01/18 Page 4 of 7



       6.       Respondent denies that the flu vaccine caused petitioner’s alleged bilateral arm

and shoulder pain and rash, and residual effects, or any other injury.

       7.       Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                A lump sum of $45,000.00 in the form of a check payable to petitioner,
                Cynthia Pittman. This amount represents compensation for all damages
                that would be available under 42 U.S.C. § 300aa-15(a).

       9.       As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

       10.      Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act, 42 U.S.C. § 1396

et seq.), or by entities that provide health services on a pre-paid basis.

       11.      Payment made pursuant to paragraph 8 and any amounts awarded pursuant to


                                                   2
          Case 1:17-vv-00611-UNJ Document 40 Filed 11/01/18 Page 5 of 7



paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for the

award for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner, as contemplated by a strict construction of 42

U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the Secretary of

Health and Human Services and the United States of America from any and all actions or causes

of action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to, or death of,

petitioner resulting from, or alleged to have resulted from, the flu and Pneumovax vaccines

administered on November 18, 2015, as alleged by petitioner in a petition for vaccine

compensation filed on or about May 8, 2017, in the United States Court of Federal Claims as

petition No. 17-611V.

        14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity


                                                     3
          Case 1:17-vv-00611-UNJ Document 40 Filed 11/01/18 Page 6 of 7



with a decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Vaccine Injury Act of 1986, as amended, except as

otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17.     This Stipulation shall not be construed as an admission by the United States of

America or the Secretary of Health and Human Services that petitioner’s alleged bilateral arm

and shoulder pain and rash, and residual effects, or any other injury, were caused-in-fact by the

flu vaccine.

       18.     All rights and obligations of petitioner hereunder shall apply equally to

petitioner’s heirs, successors and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/
/
/


                                                  4
Case 1:17-vv-00611-UNJ Document 40 Filed 11/01/18 Page 7 of 7
